DETAILED ACTION
The Request for Continued Examination (RCE) filed on 10/12/2022 under 37 CFR 1.53(d) based on parent Application No. 16/579,693 is acceptable and an RCE has been established. An action on the RCE follows.

The Amendments and Remarks filed on 10/12/2022 submitted with the filing of the RCE have been considered.  Claims 2-21 as amended are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,424,293 (hereinafter “Patent”), in view of Starobin et al. U.S. Publication 2020/0382886 (hereinafter “Starobin”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in the Patent, in view of Starobin.  For example, please see an analysis of independent claim 2 below:

Instant Application
16/579,693
U.S. Patent 10,424,293
2.  A computer-implemented method, comprising:

     receiving, at a speech processing system, a first audio input request for a first portion of content to be presented by one or more output devices;

     sending first data to one or more computing devices that are remote from the speech processing system, wherein the first data indicates the first portion of content to be presented by the one or more output devices;

     receiving a second audio input request for a second portion of content to be presented by the one or more output devices; 

     sending second data to the one or more computing devices, wherein the second data indicates the second portion of content to be presented by the one or more output devices;
     receiving a third audio input request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices; and
     modifying, at the speech processing system, the first portion of content or the second portion of content based at least in party on the third audio input request. 

13.  A computer-implemented method, comprising:

     receive, at a network-based interactive content service, a first auditory input request to access interactive content;

     obtaining, from a network-based interactive content service, state information that indicates a current state of the interactive content associated with a user;

     identifying computing devices that are located within an environment associated with the user;

     identifying a first location of the user within the environment;

     identifying, at the network-based interactive content service, a first portion of the interactive content to provide based at least in part upon the current state and the first location of the user;

     accessing, from the network-based interactive content service, the first portion of the interactive content associated with the interactive content session;

     causing, from the network-based interactive content service the first portion of the interactive content to be presented as first auditory output on a first output computing device selected from the computing devices based, at least in part, on the first location of the user within the environment;

     receive, from a second computing device located within the environment, a second auditory input; 

     identifying a second location of the user within the environment;

     select, at the network-based interactive content service, a second portion of the interactive content from at least two different portions of interactive content to provide based, at least in part, on processing of the second auditory input; and

     provide the second portion of the interactive content for auditory output on a second output computing device that is selected from the second computing device or the computing devices based, at least in part, upon the second location of the user.



As shown by the above table, claim 13 of the Patent (especially the bolded portions) teaches all of the limitations of claim 2 of the Instant Application, except where italicized.  Starobin teaches one or more output devices that presents a first portion of content or a second portion of content (speakers can present audio content in response to audio input requests) (Starobin: paragraphs [0013], [0028]-[0035 and [0047]-[0048]; Figure 2), similar to that of the Patent and the Instant Application.  In addition, Starobin also teaches an additional audio input request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices and modifying the first portion of content or the second portion of content based at least in part on the third audio input request (receiving user input, which can be a voice input, to modify the content that is playing, i.e. volume change; in response to this input, the content that is playing is modified, i.e. the volume of the content that is playing is changed accordingly) (Starobin: paragraphs [0052], [0056]-[0057] and claims 21-22).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the presenting of the first portion of content and the second portion of content by the one or more output devices taught by the Patent to include the modification of the presented content based on an additional user input request, as taught by Starobin.   Providing the user with greater content control by allowing him/her to modify the content that is currently presented is well known to one of ordinary skill in the computer arts.  Using the known technique of content modification to provide the predictable level of user content control in the Patent would have been obvious to one of ordinary skill in the art, since one of ordinary skill in the art would recognize that the Patent was ready for improvement to incorporate the user modification features taught by Starobin. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick et al. U.S. Publication 2007/0265850 (hereinafter “Kennewick”), and further in view of Starobin et al. U.S. Publication 2020/0382886 (hereinafter “Starobin”). 

	Referring to claim 2, Kennewick teaches a computer-implemented method, comprising:
	receiving, at a speech processing system, a first audio input request for a first portion of content to be presented by one or more output devices (receive user utterance of a command/question; for example, the user request could be audio retrieval of stories or MP3 songs) (Kennewick: paragraphs [0008], [0010]-[0012], [0060], [0068], [0084]-[0089] and [0187]; this is further shown in Figures 1 and 4B);
	sending first data to one or more computing devices that are remote from the speech processing system, wherein the first data indicates the first portion of content to be presented by the one or more output devices (present results to the user question/command on a remote device; for example, the remote device can play the audio story or MP3 song requested by the user) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068], [0084]-[0089] and [0187]; this is further shown in Figure 4B);
	receiving a second audio input request for a second portion of content to be presented by the one or more output devices (the user can provide multiple speech utterances, i.e. multiple questions/commands; for example, the user can input a second request to play a different story or MP3 song) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068]); and
	sending second data to at least one of the one or more computing devices, wherein the second data indicates the second portion of content to be presented by the one or more output devices (return the results of additional user questions/commands to the remote device; for example, the user second story or MP3 song requested by the user can be played) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068], [0089] and [0187]; this is further shown in Figure 4B).
	Although Kennewick teaches receiving a third audio input request, Kennewick fails to explicitly teach that the third audio input request is a request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices and modifying the first portion of content or the second portion of content based at least in part on the third audio input request.    Starobin teaches one or more output devices that presents a first portion of content or a second portion of content (speakers can present audio content in response to audio input requests) (Starobin: paragraphs [0013], [0028]-[0035 and [0047]-[0048]; Figure 2), similar to that Kennewick.  In addition, Starobin also teaches an additional audio input request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices and modifying the first portion of content or the second portion of content based at least in part on the third audio input request (receiving user input, which can be a voice input, to modify the content that is playing, i.e. volume change; in response to this input, the content that is playing is modified, i.e. the volume of the content that is playing is changed accordingly) (Starobin: paragraphs [0052], [0056]-[0057] and claims 21-22).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the presenting of the first portion of content and the second portion of content by the one or more output devices taught by Kennewick to include the modification of the presented content based on an additional user input request, as taught by Starobin.   Providing the user with greater content control by allowing him/her to modify the content that is currently presented is well known to one of ordinary skill in the computer arts.  Using the known technique of content modification to provide the predictable level of user content control in Kennewick would have been obvious to one of ordinary skill in the art, since one of ordinary skill in the art would recognize that Kennewick was ready for improvement to incorporate the user modification features taught by Starobin. 


	Referring to claim 3, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising selecting the one or more output devices from one or more of a display and a speaker, and wherein at least a portion of the one or more of the first data and the second data is for auditory output (the results are output by the speaker on the remote device) (Kennewick: paragraphs [0017]-[0027], [0089] and [0187]).


	Referring to claim 4, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising selecting the first data based, at least in part, on a state associated with the content (results are provided based on state information, i.e. context such as location data) (Kennewick: paragraphs [0015], [0043]-[0045] and [0185]).


	Referring to claim 5, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising:
	maintaining state information associated with the content for one or more user profiles (the system maintains user profiles) (Kennewick: paragraphs [0012], [0029], [0043]-[0045] and [0089]); and
	selecting the first data and the second data based, at least in part, on the state information (results are presented to the user based on information including the user profiles and preferences) (Kennewick: paragraphs [0012], [0029], [0043]-[0045] and [0089]).

	Referring to claim 6, Kennewick, as modified, teaches the computer-implemented method of claim 5, further comprising sending at least a portion of the state information to the one or more computing devices (the system can use state information, such as location information as context for the received question/command) (Kennewick: paragraphs [0043]-[0044] and [0049]-[0070]). 


	Referring to claim 7, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising, selecting at least a portion of the second data from at least two different portions of content base, at least in part, on a change in location of a user (location information is used as part of the context for determining what results to present; for example, results can be displayed for reservations for hotels and rental cars based on the user’s location) (Kennewick: paragraphs [0043]-[0044] and [0059]).


	Referring to claim 8, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising selecting the one or more output devices based, at least in part, on a location of a user (context information includes the user’s location) (Kennewick: paragraphs [0036]-[0044] and [0187]).


	Referring to claim 9, Kennewick, as modified, teaches the computer-implemented method of claim 2, wherein:
	receiving the first audio input request is by a first computing device of the one or more computing devices (the invention can be deployed on multiple devices; for example, multiple devices for receiving user speech input can be placed at different locations throughout a home) (Kennewick: paragraphs [0037]-[0044]), and
	receiving the second audio input request is by a second computing device of the one or more computing devices (multiple devices for receiving user speech input can be placed at different locations throughout a home)  (Kennewick: paragraphs [0043-[0044]).


	Referring to claim 10, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising exposing an Application Programming Interface (API) used by an application to interact with the speech processing system, the application operative to cause the first portion of the content to be presented by the one or more output devices (agents allow users to receive services and applications; for example, results can be provided by map, location and direction applications) (Kennewick: paragraphs [0044], [0049]-[0070] and [0089]-[0091]).


	Referring to claim 11, Kennewick, as modified, teaches the computer-implemented of claim 10, further comprising executing the application, and wherein the first portion of content is converted to audio content (the results provided by the agents, i.e. using the map, location and direction applications, can be converted to audio using a text to speech engine) (Kennewick: paragraphs [0010], [0017]-[0027], [0049]-[0070] and  [0089]-[0091]). 
	

	Referring to claim 12, Kennewick, as modified, teaches the computer-implemented method of claim 2, further comprising accessing the first data and the second data from a data store that includes a plurality of content created by different content developers (accessing a database that includes a plurality of different interactive games) (Kennewick: paragraphs [0046], [0049]-[0071] and [0085]).


	Referring to claim 13, Kennewick teaches a system, comprising:
	one or more computing devices, including one or more processors (for example, the main unit 98 shown in Figure 1) (Kennewick: paragraphs [0010]-[0012] and [0084]-[0089]), the one or more computing devices are operative to:
		receive a first audio input request for a first portion of content to be presented by one or more output devices (receive user utterance of a command/question; for example, the user request could be audio retrieval of stories or MP3 songs) (Kennewick: paragraphs [0008], [0010]-[0012], [0060], [0068], [0084]-[0089] and [0187]; this is further shown in Figures 1 and 4B);
		send first data to one or more second computing devices that are remote from system, wherein the first data indicates the first portion of content to be presented by the one or more output devices (present results to the user question/command on a remote device; for example, the remote device can play the audio story or MP3 song requested by the user) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068], [0084]-[0089] and [0187]; this is further shown in Figure 4B);
		receive a second audio input request for a second portion of content to be presented by the one or more output devices (the user can provide multiple speech utterances, i.e. multiple questions/commands; for example, the user can input a second request to play a different story or MP3 song) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068]); and
		send second data to the one or more second computing devices, wherein the second data indicates the second portion of content to be presented by the one or more output devices (return the results of additional user questions/commands to the remote device; for example, the user second story or MP3 song requested by the user can be played) (Kennewick: paragraphs [0010], [0017]-[0027], [0036]-[0045], [0060], [0068], [0089] and [0187]; this is further shown in Figure 4B). 
Although Kennewick teaches receiving a third audio input request, Kennewick fails to explicitly teach that the third audio input request is a request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices and modify, based at least in part on the third audio input request, the first portion of content or the second portion of content.    Starobin teaches one or more output devices that presents a first portion of content or a second portion of content (speakers can present audio content in response to audio input requests) (Starobin: paragraphs [0013], [0028]-[0035 and [0047]-[0048]; Figure 2), similar to that Kennewick.  In addition, Starobin also teaches an additional audio input request to modify the first portion of content or the second portion of content based at least in part on the first portion of content or the second portion of content being presented by the one or more output devices and modify, based at least in part on the third audio input request, the first portion of content or the second portion of content (receiving user input, which can be a voice input, to modify the content that is playing, i.e. volume change; in response to this input, the content that is playing is modified, i.e. the volume of the content that is playing is changed accordingly) (Starobin: paragraphs [0052], [0056]-[0057] and claims 21-22).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the presenting of the first portion of content and the second portion of content by the one or more output devices taught by Kennewick to include the modification of the presented content based on an additional user input request, as taught by Starobin.   Providing the user with greater content control by allowing him/her to modify the content that is currently presented is well known to one of ordinary skill in the computer arts.  Using the known technique of content modification to provide the predictable level of user content control in Kennewick would have been obvious to one of ordinary skill in the art, since one of ordinary skill in the art would recognize that Kennewick was ready for improvement to incorporate the user modification features taught by Starobin. 


	Referring to claim 14, Kennewick, as modified, teaches the system of claim 13, wherein the one or more output devices are selected from one or more of a display and a speaker, and wherein at least a portion of one or more of the first data and the second data is for auditory output (the results are output by the speaker on the remote device) (Kennewick: paragraphs [0017]-[0027], [0089] and [0187]). 


	Referring to claim 15, Kennewick, as modified, teaches the system of claim 13, wherein the one or more computing devices are further operative to select the first data based, at least in part, on a state associated with the content (results are provided based on state information, i.e. context such as location data) (Kennewick: paragraphs [0015], [0043]-[0045] and [0185]). 


	Referring to claim 16, Kennewick, as modified, teaches the system of claim 13, wherein the one or more computing devices are further operative to:
	maintain state information associated with the content for one or more user profile (the system maintains user profiles) (Kennewick: paragraphs [0012], [0029], [0043]-[0045] and [0089]); and
	select the first data and the second data based, at least in part, on the state information (results are presented to the user based on information including the user profiles and preferences) (Kennewick: paragraphs [0012], [0029], [0043]-[0045] and [0089]). 


	Referring to claim 17, Kennewick, as modified, teaches the system of claim 16, wherein the one or more computing devices are further operative to send at least a portion of the state information to at least one of the one or more second computing devices (the system can use state information, such as location information as context for the received question/command) (Kennewick: paragraphs [0043]-[0044] and [0049]-[0070]). 


	Referring to claim 18, Kennewick, as modified, teaches the system of claim 13, wherein the one or more computing devices are further operative to select at least a portion of the second data from at least two different portions of content based, at least in part, on a change in location of a user (location information is used as part of the context for determining what results to present; for example, results can be displayed for reservations for hotels and rental cars based on the user’s location) (Kennewick: paragraphs [0043]-[0044] and [0059]).

	Referring to claim 19, Kennewick, as modified, teaches the system of claim 13, wherein the one or more computing devices are further operative to select the one or more output devices based, at least in part, on a location of a user (context information includes the user’s location) (Kennewick: paragraphs [0036]-[0044] and [0187]).


	Referring to claim 20, Kennewick, as modified, teaches the system of claim 13, wherein the first audio input request is received by a first computing device of the one or more second computing devices (the invention can be deployed on multiple devices; for example, multiple devices for receiving user speech input can be placed at different locations throughout a home) (Kennewick: paragraphs [0037]-[0044]), and the second audio input request is received by a second computing device of the one or more computing devices (multiple devices for receiving user speech input can be placed at different locations throughout a home) (Kennewick: paragraphs [0043-[0044]).


	Referring to claim 21, Kennewick, as modified, teaches the system of claim 13, wherein the one or more computing devices are further operative to expose an Application Programming Interface (API) used by an application to interact with one or more computing devices (agents allow users to receive services and applications; for example, results can be provided by map, location and direction applications) (Kennewick: paragraphs [0044], [0049]-[0070] and [0089]-[0091]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The document cited therein teaches a similar method of modifying content via audio input requests.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173